Newman, J.
This action grows out of the same accident as the case of Klatt v. N. C. Foster L. Co., ante, p. 622. It is the father’s action for his damages for the loss of the services of his minor son. In this case there is a stipulation that, in case this court shall hold in the son’s Case “ that the circuit court did not err in denying the defendant’s motion for the' direction of a verdict in its favor in said cause, then the said judgment so appealed from (in this case) shall be affirmed.” In that case the court did hold that it was not error for the court to refuse to direct a verdict for the defendant. So, by the terms of the stipulation, the judgment in this case should be affirmed.
By the Court.— The judgment of the circuit court is affirmed.